Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-13-00239-CV

         LAW OFFICE OF OSCAR C. GONZALEZ, INC., and Oscar C. Gonzalez,
                                Appellants

                                                  v.
                                                  /s
                                           Isabel SLOAN,
                                              Appellee

                   From the 408th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2010-CI-14280
                             Honorable Larry Noll, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
against Oscar C. Gonzalez and the Law Office of Oscar C. Gonzalez based on the jury’s finding
of a DTPA violation is REVERSED, and judgment is RENDERED against Oscar C. Gonzalez and
the Law Office of Oscar C. Gonzalez based on the jury’s finding of professional negligence and
the following damages are awarded to Isabel Sloan: (1) $77,500 in actual damages based on the
jury’s findings in Question Nos. 16 and 18, (2) pre-judgment interest on the actual damages at the
rate of 5% per annum, (3) court costs through trial, and (4) post-judgment interest at the rate of 5%
per annum. In Question No. 17, the jury determined Oscar C. Gonzalez to be 30% responsible and
the Law Office of Oscar C. Gonzalez to be 30% responsible for the damages to Isabel Sloan.

        IT IS THEREFORE ORDERED that Isabel Sloan recover from Oscar C. Gonzalez the
total sum of $23,250 as actual damages, plus pre-judgment interest at the rate of 5% per annum
and post-judgment interest at the rate of 5% per annum from the date of this judgment until paid,
together with costs.

      IT IS THEREFORE ORDERED that Isabel Sloan recover from the Law Office of Oscar
C. Gonzalez the total sum of $23,250 as actual damages, plus pre-judgment interest at the rate of
5% per annum and post-judgment interest at the rate of 5% per annum from the date of this
judgment until paid, together with costs.
                                                                                04-13-00239-CV


       IT IS FURTHER ORDERED that the portion of the trial court’s judgment imposing a
constructive trust on assets held by Oscar C. Gonzalez and the Law Office of Oscar C. Gonzalez
is AFFIRMED.

       Costs of appeal shall be assessed against the party who incurred them.

       SIGNED August 29, 2014.


                                                _____________________________
                                                Rebeca C. Martinez, Justice




                                              -2-